UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6162



LEANDA SHARIFFE BALDWIN,

                                                 Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY       GENERAL;   STATE   OF
NORTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-98-695-1)


Submitted:   April 15, 1999                  Decided:    April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leanda Shariffe Baldwin, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leanda Shariffe Baldwin seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Baldwin v. North Carolina

Attorney General, No. CA-98-695-1 (M.D.N.C. Jan. 11, 1999).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                   2